DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement
Applicant’s amendment filed on January 7, 2022 is acknowledged. Accordingly claims 23-24 remain pending and herein examined.

Terminal Disclaimer
The terminal disclaimer filed on September 8, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,738,540 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive. 
With respect to independent claim 23, Applicant argues that the combination fails to show that the server downloads a mobile application to the mobile device of the consumer for registration. That Applicant is unable to find such a teaching in the combination of references. That Laracey states in paragraph 65 that the user interacts with a web site through a browser utilizing their mobile device.
In response Examiner respectfully disagrees and submits that Laracey does teach or suggest the claim limitation: “downloading, by the server, a mobile application to a mobile device of a consumer. For example Laracey at paragraph 0066 discloses that “In some embodiments, where the customer registers from a browser on their mobile device, or by first downloading a payment application having a registration module onto their mobile device, the system may capture unique identifying information associated with the mobile device (e.g., such as a hardware serial number, an ASIN, a UUID or other device identifiers). Also at paragraph 0074, Laracy discloses that “At 310, the customer is prompted to download and install an application on their mobile device. The application allows the customer to operate their mobile device to quickly and easily conduct payment transactions pursuant to the present invention. Based on the above the claim limitation is met and the rejection should be maintained.
In view of the foregoing, it is Examiner’s position that claims 23-24 are not patentable over the references of record and the rejection should be maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 23-24, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al (hereinafter “Klein”) U.S. Patent Application Publication No. 2012/0036075 A1 in view of Laracey U.S. Patent Application Publication No. 2011/0251892 A1.

As per claims 23, Klein discloses a processor-implemented method programmed in a non- transitory processor-readable medium and to execute on one or more processors of a server configured to execute the method, comprising:
downloading, by the server, a mobile application to a mobile device of a consumer;
registering, by a server, payment details associated with an account of a consumer with a retailer through interaction with a mobile device operated by the consumer;
receiving, by the server, a request to complete a transaction session the consumer and an enterprise terminal device associated with the retailer, wherein receiving further includes identifying the transaction session as a transaction that is being processed between an enterprise terminal device and the consumer (0042, which discloses that “Subsequently, the user 102 of the mobile device 104 decides to place an order request with the mobile marketplace service 112.  For example, the user 102 is browsing the mobile marketplace service 112 with the mobile device 104, and decides to purchase and download a particular application program for execution on the mobile device 104.”);
determining, at the server, a uniform resource locator (URL) link and a transaction identifier (ID) specific to the transaction session and the transaction, wherein determining further includes receiving the URL and transaction identifier from a mobile device operated by the consumer who is engaged in the transaction session for the transaction with the enterprise terminal device (0042, which discloses that “For example, the user 102 is browsing the mobile marketplace service 112 with the mobile device 104, and decides to purchase and download a particular application program for execution on the mobile device 104.  The mobile device 104 sends an order request including the billing token 207 to the mobile marketplace service 112.”);
wherein the transaction session is provided by the mobile device with the URL (0042, which discloses that “The mobile device 104 sends an order request including the billing token 207 to the mobile marketplace service 112.”)
identifying, by the server, the account that was registered by the consumer during the registering;
generating, by the server, a unique token, wherein the unique token comprises the URL, the transaction ID, the transaction session, and a consumer identifier with the URL (0041, which discloses that “The billing token service 110 receives the session information, and creates the billing token 207 to include the account identifier.  The billing token service 110 then sends the created billing token 207 to the mobile device 104.”);
providing, from the server, the unique token to the mobile device operated by the consumer as an identifying token that uniquely identifies the transaction, the transaction session, the consumer, and the enterprise terminal device wherein providing further includes providing the unique token as a digitally signed token that is digitally signed with a key (0041, which discloses that “The billing token service 110 receives the session information, and creates the billing token 207 to include the account identifier.  The billing token service 110 then sends the created billing token 207 to the mobile device 104.”);
wherein providing further includes providing, by the server, the unique token to the enterprise terminal device, wherein the enterprise terminal device presents the unique token in an interface screen presented to the consumer for completing the transaction, and wherein the mobile device obtains the unique token from the interface screen;
acquiring, at the server, the unique token from the enterprise terminal device, the unique token is digitally signed by the mobile device and provided by the mobile device to the enterprise terminal device to complete a payment for the transaction, with the enterprise terminal device providing the unique token as digitally signed by the mobile device to the server for purposes of obtaining the payment for the transaction from the server based on the enterprise terminal device providing the unique token as digitally signed by and as obtained from the mobile device to the server (0043, which discloses that “The mobile marketplace service 112 extracts the account identifier from the billing token 207, and provides the order request with the extracted account identifier to the mobile operator billing service 114.  The mobile operator billing service 114 processes the order request by, among other processing operations, charging an account identified by the account identifier for the item in the order request.”);
validating, at the server, the digitally signed token on behalf of the enterprise terminal device (0023, which discloses that “The billing token service 110 receives the token request from the computing system 202 with the included account identifier.  The billing token service 110 validates the user identity in the token request.”; see claim 5, which discloses that “wherein the processor is further programmed to: generate a token request; digitally sign the generated token request with a private key associated with the mobile device; and send the signed token request to the billing token service”); and
completing, by the server, the transaction with the enterprise terminal device on behalf of the consumer by using payment details associated with the consumer for the payment (0039, which discloses that “For example, the mobile marketplace service 112 allows the computing device to access the ordered item if the charge status indicates that the charge was successfully applied by the mobile operator billing service 114.  Conversely, the mobile marketplace service 112 denies access by the computing device to the ordered item if the charge status indicates that the charge was not successfully applied by the mobile operator billing service 114.”) and
sending, by the server, a notification to the enterprise terminal device that the payment was processed on behalf of the consumer (0043, which discloses that “The mobile operator billing service 114 then notifies the mobile marketplace service 112 of the charge status (e.g., either the charge was applied successfully or unsuccessfully to the account).  The mobile marketplace service 112 notifies the mobile device 104 of order processing including the charge status.  For example, if the charge was successfully applied, the mobile marketplace service 112 provides the mobile device 104 with access to the ordered item via a uniform resource locator (URL).”)
What Klein does not explicitly teach is:
downloading, by the server, a mobile application to a mobile device of a consumer;

registering, by a server, payment details associated with an account of a consumer with a retailer through interaction with a mobile device operated by the consumer;
identifying, by the server, the account that was registered by the consumer during the registering;	
wherein providing further includes providing, by the server, the unique token to the enterprise terminal device, wherein the enterprise terminal device presents the unique token in an interface screen presented to the consumer for completing the transaction, and wherein the mobile device obtains the unique token from the interface screen;
Laracey discloses the method 
downloading, by the server, a mobile application to a mobile device of a consumer (0076, which discloses that “In some embodiments, where the customer registers from a browser on their mobile device, or by first downloading a payment application having a registration module onto their mobile device, the system may capture unique identifying information associated with the mobile device (e.g., such as a hardware serial number, an ASIN, a UUID or other device identifiers).; 0074, which discloses that “At 310, the customer is prompted to download and install an application on their mobile device. The application allows the customer to operate their mobile device to quickly and easily conduct payment transactions pursuant to the present invention.”);
registering, by a server, payment details associated with an account of a consumer with a retailer through interaction with a mobile device operated by the consumer (see fig. 3; 0036, which discloses that “In addition, the transaction management system may also send to the phone a list of payment accounts the customer has registered with the system, including credit, debit, checking, prepaid and other types of accounts.  The list of accounts may include all of the accounts the customer registered with the system, or it may include a subset of accounts, based on rules established by the mobile payment network operator, the merchant, the issuer of each payment account, the customer, or another entity (e.g., the list of accounts sent to the mobile device may only include those accounts that may be used for the current transaction).” 0049; 0065);
identifying, by the server, the account that was registered by the consumer during the registering (0073, which discloses that “For example, if Jane uses her mobile device to purchase a cup of coffee at Starbucks, the transaction management system will let her know that she can use her Starbucks gift card for the purchase…Further, a payment account that is unavailable or unsuitable for a particular transaction may be identified as such by the transaction management system so that the customer need not be presented with that payment account as an option (e.g., if Jane is purchasing gas at a gas station, she will not be presented with the Starbucks gift card as a payment option for that transaction).”);
wherein providing further includes providing, by the server, the unique token to the enterprise terminal device, wherein the enterprise terminal device presents the unique token in an interface screen presented to the consumer for completing the transaction, and wherein the mobile device obtains the unique token from the interface screen (0017, which discloses that “means and computer program code are provided for conducting payment transactions which include selecting a mobile payment option at a point of sale, obtaining, using a mobile device, a checkout token printed or otherwise displayed at the point of sale, selecting, using said mobile device, a payment account, viewing, on the mobile device, payment transaction details associated with a pending payment transaction, and authorizing, using the mobile device, the payment transaction. Pursuant to some embodiments, the checkout token is obtained by the mobile device by capturing a barcode image, key entering the checkout token, by wireless communication or otherwise receiving the checkout token at a mobile device.”);
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Klein and incorporate the method, comprising: downloading, by the server, a mobile application to a mobile device of a consumer; registering, by a server, payment details associated with an account of a consumer with a retailer through interaction with a mobile device operated by the consumer; identifying, by the server, the account that was registered by the consumer during the registering; wherein providing further includes providing, by the server, the unique token to the enterprise terminal device, wherein the enterprise terminal device presents the unique token in an interface screen presented to the consumer for completing the transaction, and wherein the mobile device obtains the unique token from the interface screen in view of the teachings of Laracey in order to track the transaction and further enhance security of the transaction.

As per claim 24, Klein further discloses the method, wherein the unique token comprises a barcode (0023; 0035).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        February 7, 2022